DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 13, 15 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/12/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 6, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lim (US2009/0163185) in view of Arnold (US8797415).

Regarding claim 1, Lim discloses an image capturing apparatus comprising: 
an image sensing unit including an image sensor (See camera 140 of mobile camera phone 100 of Fig. 1-2) and configured to capture an image by photoelectric converting an optical image formed on an imaging surface and output an image signal (See captured image in Fig. 3d; [0024]); and 
a setting unit (Fig. 2: control unit 170) configured to set shooting parameters to be used at a time of capturing the image by the image sensing unit (140; [0044-0049]), wherein the setting unit sets different shooting parameters to be used at the time of capturing the image by the image sensing unit between in a case where it is possible to perform image processing on the image signal by an external image processing apparatus ([0068; 0074]: if there is available image processing server that is capable of processing the estimated images, cameras are adjusted in synchronization to start photograph), and wherein the setting unit is implemented by at least one or more processors (See one of control 170 of one of camera-phones 100).  
However, Lim fails to explicitly disclose: “in a case where it is not possible to perform image processing on the image signal by the external image processing apparatus”.
In an analogous of art, Arnold discloses an image capture devices capturing, by the image capture device, at a second time subsequent to the first time; responsive to determining, by the processor, that the image capture device is not able to communicate with the remote server at the second time, automatically adjusting, by the processor, based at least on the weather forecast information, at least one setting for processing the captured image; and processing, by the processor, the captured image using the automatically adjusted at least one setting (claim 1). In light of the teaching from Arnold , it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to automatically adjust the camera based on the weather forecast information and the at least one setting in responsive to disconnection form a remote server.  The modifications thus provide a means for a processor to control a camera automatically once communication between remote server and camera is disconnected. 

Regarding claim 3, Lim in view of  Arnold discloses the image capturing apparatus according to claim 1, further comprising a communication unit configured to perform transmission and reception of information with the external image processing apparatus (Lim: Fig. 2: See RF unit 110 and/or Short-distance Communication unit 180; [0040]), wherein the communication unit is implemented by at least the one or more processors (Lim: Fig. 2: See control unit 170 ).  

Regarding claim 6, Lim discloses the image capturing apparatus according to claim 3, wherein the setting unit sets the shooting parameters based on information obtained from the external image processing apparatus via the communication unit in a case where it is possible to apply the image processing to the image signal in the external image processing apparatus (([0068; 0074]: Lim teaches if there is available image processing server that is capable of processing the estimated images, cameras are adjusted to start photograph based on received synchronous signal).  

Regarding claim 14, the claim is a method of the apparatus claim 1. Therefore, claim 14 is analyzed and rejected as claim 1.

Regarding claim 16, the claim contains the same limitation as claim 14 or 1. Therefore, claim 16 is analyzed and rejected as claim 14 or 1. However, claim 16 further require: “A non-transitory computer-readable storage medium storing a program that is executable by a computer” (Lim:  [0024; 0042-49]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lim (US2009/0163185) in view of Arnold (US8797415) and further in view of Weksler (US2016/0142625).

Regarding claim 2, Lim in view of Arnold fails to disclose the image capturing apparatus according to claim 1, wherein the shooting parameters include at least one of ISO sensitivity, shutter speed, and an aperture value of a lens.  
In an analogous of art, Weksler discloses a server 150 that may also determine a camera’s related setting, shutter speed or aperture size ([0088]). In light of the teaching from Weksler, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lim and Arnold to  determine camera shooting parameters, shutter speed or aperture size via a server.  The modifications thus provide a means for remotely determining camera related setting parameters. 

Allowable Subject Matter

Claims 4, 7-9 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 4, the prior art of Lim discloses a server for controlling cameras to start photograph if there is available image processing server that is capable of processing estimated images. The prior art of Arnold discloses a network camera to set the camera in automatic setting operation in case the camera is unable to communicate with the network. The prior art of Weksler discloses a server to determine camera related setting operations. The prior art of Miyamori (2020/0098099) discloses  a camera to input instructions to send images to a server for processing or to receive processed images. Thus while many references teach network cameras for transferring images or controlling cameras to start photograph if processing server is capable of processing the estimated images, none of the prior art, alone or in combination provide a motivation to teach or fairly suggest the image capturing apparatus according to claim 3 further in combination with: “wherein the communication unit receives information indicating that whether or not it is possible to apply image processing to the image signal in the external image processing apparatus from the external image processing apparatus”.  
	
Regarding claim 7, the prior art of Lim discloses a server for controlling cameras to start photograph if there is available image processing server that is capable of processing estimated images. The prior art of Arnold discloses a network camera to set the camera in automatic setting operation in case the camera is unable to communicate with the network. The prior art of Weksler discloses a server to determine camera related setting operations. The prior art of Miyamori (2020/0098099) discloses  a camera to input instructions to send images to a server for processing or to receive processed images. Thus while many references teach network cameras for transferring images or controlling cameras to start photograph if processing server is capable of processing the estimated images, none of the prior art, alone or in combination provide a motivation to teach or fairly suggest the image capturing apparatus according to claim 6 further in combination with: ”wherein the information obtained from the external image processing apparatus via the communication unit is a change amount of a shooting parameter with respect to the shooting parameter set in a case where it is not possible to apply the image processing to the image signal in the external image processing apparatus”.  

Regarding claim 8, the prior art of Lim discloses a server for controlling cameras to start photograph if there is available image processing server that is capable of processing estimated images. The prior art of Arnold discloses a network camera to set the camera in automatic setting operation in case the camera is unable to communicate with the network. The prior art of Weksler discloses a server to determine camera related setting operations. The prior art of Miyamori (2020/0098099) discloses  a camera to input instructions to send images to a server for processing or to receive processed images. Thus while many references teach network cameras for transferring images or controlling cameras to start photograph if processing server is capable of processing the estimated images, none of the prior art, alone or in combination provide a motivation to teach or fairly suggest the image capturing apparatus according to claim 6 further in combination with: ”wherein the communication unit transmits the shooting parameter which is set in a case where - 29 -10205804US01/P221-0044US it is not possible to apply the image processing to the image signal in the external image processing apparatus to the external image processing apparatus, and receives the shooting parameter which is set in a case where it is possible to apply the image processing to the image signal in the external image processing apparatus from the external image processing apparatus”.  

Regarding claim 9, the prior art of Lim discloses a server for controlling cameras to start photograph if there is available image processing server that is capable of processing estimated images. The prior art of Arnold discloses a network camera to set the camera in automatic setting operation in case the camera is unable to communicate with the network. The prior art of Weksler discloses a server to determine camera related setting operations. The prior art of Miyamori (2020/0098099) discloses  a camera to input instructions to send images to a server for processing or to receive processed images. Thus while many references teach network cameras for transferring images or controlling cameras to start photograph if processing server is capable of processing the estimated images, alone or in combination provide a motivation to teach or fairly suggest the image capturing apparatus according to claim 6 further in combination with: ”wherein the external image processing apparatus determines information for the setting unit to set the shooting parameter based on a difference between the image signal undergone the image processing and the image signal not undergone the image processing”.  

Regarding claim 11, the prior art of Lim discloses a server for controlling cameras to start photograph if there is available image processing server that is capable of processing estimated images. The prior art of Arnold discloses a network camera to set the camera in automatic setting operation in case the camera is unable to communicate with the network. The prior art of Weksler discloses a server to determine camera related setting operations. The prior art of Miyamori (2020/0098099) discloses  a camera to input instructions to send images to a server for processing or to receive processed images. Thus while many references teach network cameras for transferring images or controlling cameras to start photograph if processing server that is capable of processing the estimated images, none of the prior art, alone or in combination provide a motivation to teach or fairly suggest the image capturing apparatus according to claim 1 further in combination with: “wherein the setting unit determines whether or not it is possible to apply the image processing to the image signal in the external image processing apparatus according to user input”.

Regarding claims 5, 10 and 12, the claims are objected as being depending upon the objected claims 4, 9 and 11, respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG H LAM whose telephone number is (571)272-7367. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUNG H LAM/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        06/17/2022